DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, and species 1b, pertaining to claims 1, 2, 4-9, and 11-16 in the reply filed on 31 August 2022 is acknowledged.
Claims 3, 10, and 17-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Information Disclosure Statement
The information disclosure statements filed 7 March 2022, 3 December 2021, and 11 November 2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of the present invention lacks written description for what comprises a “peak of the monitored local electrical activity.”  Without any definition for this event, one of ordinary skill in the art is uncertain as to what the peak is meant to refer.  For instance does the peak refer to a elapsed amount of time or to a particular signal morphology.  Clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is uncertain what comprises a “peak of the monitored local electrical activity.”  Without any definition for this event, one of ordinary skill in the art is uncertain as to what the peak is meant to refer.  For instance does the peak refer to a elapsed amount of time or to a particular signal morphology.  Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Li et al. (US Patent no. 10,850,107).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In regard to claims 1 and 9, Li et al. describes a system and method for an implantable medical device applying cardiac resynchronization therapy.  The implantable medical device is configured with a processor, at least one memory, a pulse generator, at least one electrode for stimulating the cardiac conduction system (i.e., an electrode adapted for disposal in proximity to the His bundle) and at least one electrode adapted to sense electrical activity of the left ventricle (col 2 lines 50-57).  The processor and pulse generator are configured to initiate delivery of pacing pulses to through the stimulation electrode to provide pacing at the His Bundle.  Local electrical activity is monitored using the sensing electrode, wherein the local electrical activity includes an activation time of the left ventricle in response to pacing at the His bundle.  The method further includes modifying a setting of the pulse generator based on the left ventricle activation time.  Such modification may include changes to the His bundle pacing regime itself, or in another implementation, further applying stimulation to the left ventricle (col 2 line 50 – col 3 line 3 and col 3 lines 23-55).  The pacing at the His bundle is adjusted until optimal stimulation is found to achieve the shortest latency of left ventricle activation after the pacing at the His bundle is applied (col 20 line 55 – col 21 line 3).  
	Li et al. demonstrate aspects of a system comprising cardiac conduction system pacing lead, a left ventricle sensing lead which is capable of applying stimulation, and a processor, wherein signals sensed via the left ventricle sensing lead are used to guide and adjust pacing of the cardiac conduction system.  However, Li et al. does not teaching switching to delivery of both cardiac conduction system pacing and left ventricular pacing in response to the activity of the left ventricle.  Instead Li et al. uses the left ventricle activity to modify pacing impulses applied to the cardiac conduction system at the bundle of His.  Left ventricular pacing appears to be applied regularly following an elapsed pacing delay from application of the His bundle pacing.  For this, the Examiner turns to Ternes et al. (US Publication no. 2020/0179692).  Ternes et al. is directed to pacing of the His bundle with a plurality of stimulation modes.  Such modes includes His bundle only mode and a His-ventricular (HV) pacing mode which involves sequential pacing of the His bundle and the ventricle (para 60 and 61).  The HV pacing mode is provided on demand, such as when pacing of the His bundle fails to achieve propagatable depolarizations in the ventricles (which Li et al. is configured to measure).  The HV pacing mode applied upon demand is construed as the claimed switching to both cardiac conduction system pacing and ventricular system pacing.  This technique is considered alternative to the technique of adjusting His pacing as taught by Li et al., and is useful in situations not contemplated by Li et al. such as in patients with persistent or chronic atrial fibrillation or who have been treated with atrioventricular node ablation or drugs.  Modification of the system processor of Li et al. to include steps to switch from His bundle pacing only to a combined His bundle and ventricle pacing mode is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the combined pacing mode would enhance the His bundle pacing by achieving proper depolarization of the ventricles in patients where His bundle pacing alone fails to produce ventricular depolarization due to presence of atrial fibrillation or AV node blocks.  
	In regard to claims 2 and 10, both Li et al. and Ternes et al. provide cardiac conduction system pacing at the His bundle.
	In regard to claims 4 and 12, Li et al. teaches that a left ventricular pace is applied when the left ventricle activation time falls below a threshold, the left ventricle activation time being considered to comprise an interval following the pace applied at the His bundle (col 3 line 56 – col 4 line 3).  Additionally, the use of an interval following a His bundle pace for applying a left ventricle pace is suggested by Ternes et al.  (para 61, the system looks for a ventricular depolarization following a His bundle pace, if a ventricular depolarization is not produced, a pace is applied to the ventricle.  The search for a left ventricle depolarization is considered to comprise a period of time and thus an interval.  The period of time appropriate for when a ventricular depolarization should occur is considered to comprise a peak of the monitored electrical activity, as it would comprise the maximum acceptable duration for which a ventricular depolarization may not occur).  
	In regard to claims 5-7 and 13-15, neither Li et al. nor Ternes et al. set forth a specific threshold or time period deemed acceptable for a ventricular depolarization search.  Li et al. actually teaches that the left ventricle activation time would be below a threshold for that parameter (col 3 line 56 – col 4 line 3).  However, the setting of a threshold for a qualification of a given event, particularly with respect to pacing for ventricular depolarizations, is considered to constitute routine skill in the art as part of optimizing therapy to maintain proper physiologic conduction.
	In regard to claims 8 and 16, Li et al. teaches that in certain implementations, the delay between reevaluates and adjusts the delay between an atrial event and His pacing in order to account for electrical changes in the heart or to prolong the intrinsic conduction through the AV node (col 19 lines 14-36).  Adjustments may be with or without disabling His pacing (col 19 lines 26-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghosh et al. (US Publication no. 2020/0353265 – a grace period disclosure by a named inventor) describes supplementation of cardiac conduction system pacing therapy, wherein the supplementation therapy includes pacing the left ventricle (para 55, 89, 90). 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 November 2022